DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Susan Moon on 11 May 2021.
The application has been amended as follows:
9. (Amended) The information processing apparatus according to Claim 1, wherein
the external device is connected to a main body of the information processing apparatus via a plurality of signal lines including a power line that receives power supply, and
the controlling unit is configured to power off the device by stopping the power supply via the power line.

13. (Amended) A control method for an information processing apparatus having a main body that is capable of connecting to an external device, a controlling unit that controls power supply to the external device, and a storing unit that stores firmware of the external device, the control method comprising:
verifying the firmware;
in a case where the firmware is not detected to be abnormal in the verification, transferring the firmware to the external device at a predetermined timing;

in a case where the firmware is detected to be abnormal in the verification

14. (Amended) A non-transitory computer readable storage medium storing a program for causing a computer to perform a control method for an information processing apparatus having a main body that is capable of connecting to an external device, a controlling unit that controls power supply to the external device, and a storing unit that stores firmware of the external device, the control method comprising:
verifying the firmware;
in a case where the firmware is not detected to be abnormal in the verification, transferring the firmware to the external device at a predetermined timing;

in a case where the firmware is detected to be abnormal in the verification

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gulati (USPN 2017/0048070) discloses a control method for an information processing apparatus having a main body connected to a device (0053, 0071), a controlling unit that can control the device from the main body (114 Fig. 1, 0057), and a storing unit that stores software for each device for controlling the device (0028, 0029, 0068, 0153), the control method including verifying the software (0125, 0154), and in a case where the software is determined to be abnormal in the verification (0154), - 20 -10193329US01 causing the information processing apparatus to operate in a state that a use of the device corresponding to the software is restricted (0137). Gulati does not disclose transferring the firmware and power to an external device only when the firmware is verified to be normal. It would not have been obvious for one of ordinary skill in the art, before the instant effective filing date, to implement these limitations in the method of Gulati without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The examiner cites Liu et al., USPN 2015/0355842, as a reference that was deemed relevant, but could not be used to reject the amended claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434